                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


HAMMEL J. CLARK,

        Plaintiff,

        v.

SERGEANT STEVEN BEEMAN,
WARDEN RICHARD GRAHAM, JR.,
C.O. II ALICIA CARTWRIGHT,
                                                         Civil Action NO.TDC-18-0090
C.O. II THOMAS CESNICK,
C.O. II MORGAN METZ,
LT. CURRAN MCKENZIE,
SERGEANT WILLIAM SLATE,
HEARING OFFICER DA VID SIPES and
C.O. II WILLIAM LOGSDON,

        Defendants.




                                   MEMORANDUM OPINION

       Plaintiff Hammel J. Clark, an inmate at the Western Correctional Institution ("WCI") in

Cumberland, Maryland, has brought this civil rights action pursuant to 42 U.S.C.   S   1983 against

Warden Richard Graham, Jr., Lt. Curran McKenzie, Sgt. Steven Beeman, Sgt. William Slate, C.O.

II Alicia Cartwright, C.O. II Morgan Metz, C.O. II William Logsdon, C.O. II Thomas Cesnick,

and Hearing Officer David Sipes. The Clerk shall amend the docket to reflect the correct names

of Defendants.       With exception of Hearing Officer David Sipes, who was not served with the

Complaint, Defendants have filed a Motion to Dismiss, or, in the Alternative, for Summary

Judgment.    Clark has responded.!    Having reviewed the Complaint and submitted materials, the



! Clark is advised that pursuant to Local Rule 105.3, "memoranda in support of a motion or in
opposition thereto and trial briefs shall not exceed thirty-five (35) pages, and reply memoranda
Court finds no hearing necessary. See D. Md. Local R. 105.6. For the reasons set forth below, the

Motion will be granted.

                                           BACKGROUND

           On January 10,2018, Clark filed this civil rights complaint alleging generally that:

           The prison D.O.C. has established an administration whom has perfected the
           infectional inducement of systematic suppression for effective remedy for
           maladministration.    The name [d] defendants inflicted unreasonable punishment
           which tum into cruel mistreatment. I was strip[p]ed of all human dignity. I was
           faultlessly accused convicted than punished and denied due process. I than had a
           large barrier placed around the outside of the cell door I was in. These defendants
           call it a cage.

Compl. at 8-9, ECF No.1 (alterations to capitalization added). On March 30, 2018, Clark filed a

duplicate of the Complaint. More specifically, the Complaint alleges that Clark was subjected to

a false, retaliatory charge of threatening an officer, was improperly placed in segregation under

unconstitutional     conditions of confinement, and was denied due process in the disciplinary

hearing.

I.         Administrative Segregation

           On August 23, 2017, Sgt. Steven Beeman filed a Notice of Infraction against Clark for

violating inmate rules 104 (use of threatening language) and 405 (disrespect, use of vulgar

language). The infraction related to an anonymous, threatening letter sent to Correctional Officer

II Cartwright,     the Administrative    Remedy Procedure ("ARP")        Coordinator   at WCI.     The

handwriting used in the letter appeared to be that of Clark. As a result of the Notice, on that same

day, Clark was moved into segregation.        Compl. at 9. Two correctional officers packed all of




shall not exceed twenty (20) pages, exclusive of (a) affidavits and exhibits, (b) tables of contents
and citations, and (c) addenda containing statutes, rules, regulations and similar material." D. Md.
Local R. 105.3. Clark's filings are in violation of this rule. In the future, briefs that violate these
limitations will not be accepted for filing or will be stricken from the record.

                                                    2
Clark's property, inventoried it, gave Clark his allowable property, and placed him in Cell #3-B-9

in segregation.

        On August 25, 2017, Clark's classification was changed to administrative          segregation

pending adjustment ("ASP A"). Although so designated, he was housed within the general

population in Housing Unit 3 due to a lack of bed space in WCI's Segregation Unit, Housing Unit

4. The same day, Correctional Officers II Cesnick and Metz were instructed to have Clark pack

up his personal property and to move him from Cell #3-B-9 to Cell #3-B-15, in the back of Housing

Unit 3. Clark refused to pack his belongings, based on his belief that inmates on ASPA were

permitted to keep their property. Clark was then handcuffed and escorted to Cell #3-B-15 without

his property, which remained in Cell #3-B-9. Metz and Cesnick then returned to Cell #3-B-9 to

inventory and pack Clark's property.

        Clark's property included legal documents, personal letters, and medical files. According

to Clark, during their inventory, the officers went back and forth to the control booth and handed

over some confiscated paperwork. The officers, in fact, confiscated certain items pursuant to OPS

(Operational Program Statement) 220.0004, the directive that sets forth allowable inmate personal

property, then returned all allowable property to Clark.       The officers completed a Notice of

Confiscation and Inmate Personal Property Disposition form which listed the confiscated property,

including: one piece of paperwork that was forwarded to the Intelligence Unit, one pair of altered

eyeglass lenses; two altered plastic mirrors, a plastic bowl, two pillows, and several clothing items.

Clark signed a notice consenting to the destruction of all the identified items, except the item

forwarded to the Intelligence Unit.

        Clark claims that the officers confiscated law books, his Koran and other religious books,

medically issued cervical pillows, a medical blanket, his toothbrush, pens, and dishes.           The



                                                  3
property inventory sheet, which Clark signed acknowledging that it listed all of his property, shows

that Clark had 15 books, three pens or pencils, and a plastic bowl with a cracked lid. On September

8, 2017, a notation was entered on the August 23, 2017 property inventory sheet, stating that on

that date the following items were returned to Clark: one cup/bowl, one Koran, one toothbrush,

one package of cookies, and one detergent. Although Clark had a 2011 medical note from Jessup

Correctional Institution ("JCI") requesting that Clark be permitted to have a cervical pillow for

medical reasons, he did not have a valid medical order to have such an item at WCI.

        The move to Cell #3-B-15 was conducted in order to accommodate the placement of a

barrier to separate ASP A inmates from general population inmates and to prevent contraband or

other nonallowable property to be given to Clark. According to Clark, other inmates on "lock up"

in Housing Unit 3 did not have a barrier outside their cell doors. Clark Decl. ~ 8, ECF No. 31-5.

The barrier was removed on September 9, 2017. According to Clark, while the barrier was in

place, he was not taken for any medical visits, but a nurse brought his medication to him. Clark's

Records of Segregation Confinement state that at certain times in August 2017, he refused to

participate in out-of-cell activities including showers and medical visits.

II.    Adjustme!lt Hearing

       According to Correctional Officer II Logsdon, on October 18, 2017, he reported to Cell

#3 -B-15 to escort Clark to his adjustment hearing on the Notice of Infraction, but Clark refused to

go. Logsdon advised Clark that the hearing would take place without him, but Clark replied, "I'm

not going over there."    Logsdon Decl. ~ 3, ECF No. 26-14.        Logsdon advised Sgt. Slate, the

Adjustment Coordinator for WCI, that Clark refused to attend the hearing. Slate was responsible

for scheduling adjustment hearings and representing WCI during the hearing process.            Slate

informed Hearing Officer Sipes that Clarke was refusing to attend. Sipes decided to proceed with



                                                  4
the hearing, finding that Clarke had waived his presence. Sipes found that Clark had committed

the offenses of using threatening language (rule 104) and using disrespectfullanguage     (rule 405)

based on the similarities between the handwriting in the threatening letter sent to Cartwright and

the handwriting in Clark's ARP grievance dated August 23, 2017. Clark was found guilty of both

rule violations and sentenced to 60 days of disciplinary segregation and the loss of 60 days of good

conduct credits on the rule 104 violation. No segregation time or loss of credits was imposed for

the guilty finding on the rule 405 violation due to Clark's good history.

        Clark denies that he was ever informed of the adjustment hearing or that he waived his

appearance.   In his memorandum in opposition to the Motion ("Opposition"), Clark alleges that

Beeman directed Logsdon to pass over him for an adjustment hearing, and that Sipes had a conflict

of interest because he was a former correctional officer who had written Clark up for a violation

in 2008. According to Clark, he first learned on October 20,2017 that his adjustment hearing had

occurred. At that time, Cesnick advised Clark that the hearing had been held on October 18, 2017

and that he had been found guilty.      According to Clark, when he asked Logsdon about the

adjustment hearing, Logsdon stated, "They was trying to bum you, and I got you the best deal I

could for you ... you can write it up, I got my back cover." Compl. at 19. Logsdon denies making

this statement.

        Clark filed appeals of the hearing officer's decision to the Warden and with the Inmate

Grievance Office ("I GO"). According to Clark, he never received a response to his .appeal to the

Warden. When Clark was released from segregation, he saw Slate and Lt. McKenzie, the Manager

for Housing Unit 3, in the hearing office room, but neither would come talk with him. Slate and

McKenzie do not recall seeing Clark that day and state that they would not have refused to speak

to Clark. As of the filing of the Complaint, the IGO had not yet ruled on Clark's appeal.



                                                  5
III.   ARPs

       Clark has filed nine administrative remedy procedure grievances ("ARPs") relating in some

way to the events described above.

       On August 28,2017, Clark filed ARP WCI-2049-17 against Cesnick and Metz regarding

the cell search of August 25, 2017. The ARP was dismissed pending resubmission because it

contained multiple issues. Ultimately, the ARP was dismissed on September 11, 2017, due to

Clark's failure to follow the resubmission instructions and because the ARP was deemed repetitive

of ARPs WCI-2074-17 and WCI-2073-17.          Clark maintains that the dismissal of the ARP was

wrong because he is permitted to file related issues in one ARP. On October 27,2017, Clark filed

IGO No. 20171598 as an appeal of the disposition of ARP WCI-2049-17.             This appeal was

dismissed on May 25, 2018 because Clark had not shown that he had resubmitted the ARP as a

single issue, as instructed, such that he had not properly exhausted the ARP process.

       On August 31, 2017, Clark filed four ARPs: WCI-2072-17, complaining that he was not

being escorted to medical appointments while on segregation; WCI-2073-17, complaining about

the barrier around his cell; WCI-2074-17, requesting the return of some of his property; and WCI-

2076-17, alleging Cesnick and Metz lied to medical staff. He withdrew each of these ARPs on

September 8, 2017.

       On September 5, 2017, Clark filed ARP WCI-2105-17, questioning the difference between

allowable property while on administrative and disciplinary segregation. The ARP was dismissed

on September 6, 2017, pending resubmission, because Clark had not clearly stated an issue and

proposed remedy.

       On September 6,2017, Clark filed ARP WCI-2111-17 against Sgt. Daddysman, which was

dismissed pending resubmission because he had not clearly identified an alleged violation by



                                                 6
Daddysman. The ARP was finally dismissed on September 22, 2017, after Clark failed to resubmit

it as directed.

        On October 5,2017, Clark filed ARP WCI-2383-17, complaining that he did not receive

copies of correspondence and documents he sent to the Warden. The ARP was dismissed, after

investigation, with an explanation of how to request additional copies of previous ARPs and

verification that Clark had no pending unanswered request slips or informal complaints.

        On October 24,2017, Clark filed ARP WCI-2676-17, complaining about his October 18,

2017 adjustment hearing.     The ARP was dismissed the following day because inmates may not

seek relief regarding disciplinary proceeding procedures and decisions through the ARP process.

On October 25,2017, Clark filed IGO No. 20171585 as an appeal of the guilty findings entered at

the adjustment hearing. The appeal was dismissed on May 25, 2018, because Clark failed to state

a claim upon which administrative relief could or should be granted.

         According to WCI records, Clark filed 99 ARPs at WCI from August 18, 2008 to July 23,

2018. According to Cartwright, the ARP Coordinator at WCI, the ARPs received from Clark were

either forwarded to the proper investigator or dismissed on procedural grounds. Although Clark

asserts that Cartwright, as ARP Coordinator, was involved in his complaints leading to Clark v.

Daddysman, No. TDC-16-0921, and that she therefore dismissed his more recent ARPs illegally

or did not provide responses, Cartwright denies ever dismissing an ARP filed by Clark as

retaliation for any lawsuits he has filed.

         Generally,   Clark alleges that the Notice of Infraction,      administrative   segregation,

confiscation of his property, and disciplinary hearing and finding of guilt violated his due process

rights, his right against "excessive punishment," and were in imposed in retaliation for his filing

of No. TDC-16-0921.      Compi. at 23. He also alleges that the confiscation of his religious and law



                                                  7
books violated his First Amendment rights of free exercise of religion and to petition for redress

of grievances.

                                            DISCUSSION

I.       Preliminary Motions

         Clark has filed a Motion for Appointment of Counsel. The court may request an attorney

to represent any person proceeding in forma pauperis who is unable to afford counsel. 28 U.S.C.

S    1915(e)(1) (2012).     In civil actions, the Court appoints counsel only in exceptional

circumstances.    Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).            In doing so, the Court

considers "the type and complexity of the case," whether the plaintiff has a colorable claim, and

the plaintiffs ability to prosecute the claim. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984) (citations omitted), abrogated on other grounds by Mallard v. Us. Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296 (1989). Exceptional circumstances include a litigant who "is barely

able to read or write," id. at 162, or clearly "has a colorable claim but lacks the capacity to present

it," Berry v. Gutierrez, 587 F. Supp. 2d 717, 723 (E.D. Va. 2008); see also Altevogt v. Kirwan, No.

WDQ-II-I061,      2012 WL 135283, at *2 (D. Md. Jan. 13,2012).          Here, Clark, a frequent litigant

in this Court, has demonstrated the ability to articulate and litigate his claims. The Motion will

therefore be denied.

         Clark has also filed a Motion for Default based on his claim that, as of the date of its filing,

he had not received a copy of Defendants' dispositive motion and that Defendants had therefore

failed to timely respond to the Complaint.      In fact, Defendants had filed a timely response. The

Motion for Default is therefore denied.

         Clark also filed a "Motion to have Document Ruled as (I]nadmissible Evidence," in which

he requests that the Court strike as evidence the threatening letter received by Cartwright with



                                                    8
handwriting purportedly similar to Clark's handwriting. Clark offers no persuasive basis to strike

the exhibit. Where the letter was the basis for the Notice of Infraction and adjustment hearing, it

is plainly relevant. Although there is no direct evidence that it was written by Clark, a review of

the document reveals that there are substantial similarities in the handwriting.      To the extent that

Clark contends that he did not write the letter, that refutation is best addressed in the context of the

dispositive motion, rather than by striking the offered evidence. The Motion is therefore denied.

        Clark has also filed a Motion to Amend Evidence, with which he has submitted a

supplemental filing to his Opposition.     Although the additional     filing is not permitted by the

relevant briefing rules, in the absence of opposition from Defendants, the Court will grant the

Motion and consider the additional facts submitted.

        Finally, in another filing, entitled a "Motion for Help," Clark raises complaints of mail

tampering based on his concern that the Court did not receive his filings and where he did not

receive a copy of the docket sheet for this case. Where the Court has received Clark's numerous

filings and will continue to afford sufficient time to Clark in the event of any delays in the mail,

the Motion will be denied. Defendants are directed to ensure that legal mail is promptly delivered

and that no tampering with the mail be permitted.

II.     Motion to Dismiss or, in the Alternative Motion for Summary Judgment

        In their Motion, Defendants seek dismissal under Federal Rules of Civil Procedure 12(b)( 6)

or summary judgment under Rule 56. In support of their Motion, Defendants argue that Clark has

failed to allege a constitutional or statutory violation that would entitle him to relief under   S   1983,

some of his claims are unexhausted, there is no vicarious liability under     S   1983, Clark's requests

for injunctive relief are moot, and Defendants are entitled to qualified immunity.




                                                   9
       A.       Legal Standards

       To defeat a motion to dismiss under Rule 12(b)(6), the complaint must allege enough facts

to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).     A claim is

plausible when the facts pleaded allow "the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id Although courts should construe pleadings of

self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89,94 (2007), legal conclusions

or conclusory statements do not suffice, Iqbal, 556 U.S. at 678. The Court must examine the

complaint as a whole, consider the factual allegations in the complaint as true, and construe the

factual allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd ofComm'rs      of Davidson Cty., 407 F.3d 266,268 (4th Cir. 2005).

       Defendants filed their Motion as a Motion to Dismiss or, in the Alternative, for Summary

Judgment.     Typically, when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the Court considers only the complaint and any attached documents "integral to the

complaint."    Sec'y of State for Defence v. Trimble Navigation Ltd, 484 F.3d 700, 705 (4th Cir.

2007). Rule 12(d) requires courts to treat such a motion as a motion for summary judgment where

matters outside the pleadings are considered and not excluded.     Fed. R. Civ. P. 12(d). Before

converting a motion to dismiss to one for summary judgment, courts must give the nonmoving

party "a reasonable opportunity to present all the material that is pertinent to the motion."   Id

"Reasonable opportunity" has two requirements:    (1) the nonmoving party must have some notice

that the court is treating the 12(b)( 6) motion as a motion for summary judgment, and (2) the

nonmoving party "must be afforded a reasonable opportunity for discovery" to obtain information

essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).




                                                 10
       Here, the notice requirement has been satisfied by the title of Defendants'      Motion.    To

show that a reasonable opportunity for discovery has not been afforded, the nonmoving party must

file an affidavit or declaration under Rule 56(d), or another filing, explaining why "for specified

reasons, it cannot present facts essential to justify its opposition."   Fed. R. Civ. P. 56(d). See

Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 245 (4th Cir. 2002).            Clark has

attached his own exhibits to his Opposition for the Court's consideration.     However, he has also

filed a "Supplemental    Memorandum of More Evidence in Support of Plaintiff s Motion for

Summary Judgment" in which he seeks in discovery the video footage of Housing Unit 3's B tier

from August 23 to October 22,2017, the period when he was in segregation. Clark states that the

video would show harassment by the correctional officers, including turning the lights on or off

and kicking the barrier. He also asks for the video footage from August 25,2017 that would show

Cesnick and Metz walking from his previous cell to the control room with confiscated property

and placing the barrier outside his cell. Clark also argues that video from October 18, 2017 would

show that Logsdon never came to his door to escort him to the adjustment hearing. For the reasons

set forth below, the requested video is not necessary to resolve the Motion.       Clark's additional

requests for video from October 23,2017, when an Officer Case allegedly wrote a false infraction

against him, and November 27,2017, when he was allegedly subjected to pepper spray, relate to

incidents raised for the first time in the briefing that are therefore not before the Court. See infra

part H.B. Under these circumstances, the Court will construe Defendants' Motion as a Motion for

Summary Judgment for purposes ofthe arguments requiring consideration of the attached exhibits.

        Under Federal Rule of Civil Procedure 56(a), the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.



                                                  11
Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.    Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

        B.      New Allegations

        In his Opposition, Clark attempts to expand his claims.      Among other new allegations,

Clark asserts that correctional officers have tampered with his mail and written false tickets against

him in retaliation for his filing of Clark v. Daddysman,          No. TDC-16-0921.        He alleges

discrimination based on race, religion, disability, and his status as a sex offender. Clark further

asserts that on November 27, 2017, he was pepper sprayed by correctional officers then charged

with an infraction, that he was falsely accused by a female officer of masturbating in the shower,

and that there were improprieties in the related disciplinary hearings.

        Briefs in opposition to a dispositive motion may not be used to amend a complaint or add

new claims. See Zachair Ltd. v. Driggs, 965 F. Supp. 741, 748 n.4 (D. Md. 1997) (stating that a

plaintiff "is bound by the allegations contained in its complaint and cannot, through the use of

motion briefs, amend the complaint"), aff'd, 141 F.3d 1162 (4th Cir. 1998); Mylan Laboratories,

Inc. v. Akzo, N V,770 F. Supp. 1053, 1068 (D. Md. 1991), affd, 2 F.3d 56 (4th Cir. 1993). The

Court therefore will not consider these additional, unrelated allegations.




                                                  12
       C.      Injunctive Relief

       Clark seeks his transfer from WCI to JCI. At this point, however, Clark has in fact been

transferred to JCI.   Plaintiffs   request for injunctive relief is now moot.     Article III of the

Constitution limits the judicial power to "actual, ongoing cases or controversies."         Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990) (citations omitted). A case becomes moot when

the issues presented are "no longer 'live' or the parties lack a legally cognizable interest in the

outcome."   City of Erie v. Pap's A.M, 529 U.S. 277, 287 (2000) (quoting County of Los Angeles

v. Davis, 440 U.S. 625, 631 (1979)). Under 42 U.S.C.    S 1983, an actual   controversy must exist at

all times while the case is pending. See Calderon v. Moore, 518 U.S. 149, 150 (1996); Steffel v.

Thompson, 415 U.S. 452,459 n.lO (1974). Accordingly, events occurring after the filing of the

complaint can render a request for injunctive relief moot. See Williams v. Griffin, 952 F.2d 820,

823 (4th Cir. 1991) (finding that transfer of the plaintiffto another prison rendered his claims for

injunctive relief, but not his claims for damages, moot). Thus, Clark's transfer to JCI rendered his

request for injunctive relief moot. Because Clark also seeks damages, the Court will consider his

remaining claims. See id.

       D.      Administrative Segregation

       Construed liberally, Clark alleges that his placement in administrative segregation pending

his adjustment hearing violated his right to due process of law under the Fourteenth Amendment

to the United States Constitution and his right against cruel and unusual punishment under the

Eighth Amendment.       Clark's due process claim fails because assignment to administrative

segregation under the conditions in place at the time does not implicate due process rights.

Prisoners have a liberty interest under the Fourteenth Amendment in avoiding confinement

conditions that impose "atypical and significant hardship on the inmate in relation to the ordinary



                                                 13
incidents of prison life." Sandin v. Conner, 515 U.S. 472, 484 (1995); see also Wilkinson v. Austin,

545 U.S. 209, 221 (2005). In Sandin, an inmate who was sentenced to 30 days of disciplinary

segregation, served that time, then had the disciplinary decision overturned on appeal, filed a due

process claim under 42 U.S.C.   S 1983.   Id. at 476. The Court held that the disciplinary segregation,

which did not affect the duration of the prison sentence, did not present the type of deprivation that

implicates a constitutional liberty interest giving rise to due process rights. Id. at 486. Likewise,

the United States Court of Appeals for the Fourth Circuit has held that inmates have no liberty

interest in avoiding, and thus no due process claim stemming from, placement in administrative

segregation. Beverati v. Smith, 120 F.3d 500, 502-04 (4th Cir. 1997) (rejecting a due process claim

by inmates held in administrative segregation for six months after disciplinary charges were

resolved).   The court so held even though the actual conditions in segregation were markedly

"more burdensome than those imposed on the general prison population," because those conditions

were "not so atypical" that they "imposed a significant hardship in relation to the ordinary incidents

of prison life." Id. at 504 (noting the inmates' claims that segregation included vermin-infested

cells, human waste in cells, leaking toilets, unbearable heat, less food, reduced access to clean

clothes and linens, reduced out-of-cell time, no outdoor recreation time, and no educational or

religious services).   Thus, a due process claim relating to placement in administrative              or

disciplinary segregation can succeed only if the prisoner can show "(1) denial of an 'interest that

can arise either from the Constitution itself or from state laws or policies' and that (2) 'this denial

imposed on him an atypical and significant hardship ...        in relation to the ordinary incidents of

prison life.'" Prieto v. Clarke, 780 F.3d 245,251 (4th Cir. 2015) (quoting Lovelace v. Lee, 472

F.3d 174,202 (4th Cir. 2006)).




                                                   14
          "[G]eneral population is the baseline for atypicality for inmates who are sentenced to

confinement in the general prison population and have been transferred to security detention while

serving their sentence." Incumaa v. Stirling, 791 F.3d 517, 527 (4th Cir. 2015). Where conditions

in segregated confinement are "similar in most respects to those experienced by inmates in the

general population" no liberty interest exists in avoiding that segregation assignment.     Beverati,

120 F.3d at 503-04. Accordingly, assignment to administrative segregation usually does not create

an atypical and significant hardship. See Hewitt v. Helms, 459 U.S. 460, 468 (1983) (holding that

administrative segregation is part of the ordinary incidents of prison life).

          Other than pointing to the limited allowance of property while housed on segregation and

the presence of a barrier outside of his cell, Clark has failed to identify how the conditions of his

segregation confinement     were significantly more onerous than those of general population

inmates. The record of his segregation confinement demonstrates that, despite his claims to the

contrary, he received medical care and was offered out-of-cell time for showers and recreation.

Even if, as he has alleged, he was not taken to certain medical visits, he has identified no specific

medical need to see medical personnel during the relevant time period. Nor would the alleged

harassment, consisting of minor intrusions such as turning the lights on and off and kicking the

barrier, create atypical conditions effecting significant hardship sufficient to implicate due process

rights.

          Likewise, Clark's movement to Cell #3-B-15, the placement of the barrier outside of his

cell door, and the conditions of confinement there did not violate Clark's rights under the Eight

Amendment. Conditions of confinement which "deprive inmates ofthe minimal civilized measure

oflife's necessities" may amount to cruel and unusual punishment. Rhodes v. Chapman, 452 U.S.

337,347 (1981). Conditions which are merely "restrictive or even harsh," however, "are part of



                                                  15
the penalty that criminal offenders pay for their offenses against society" and do not necessarily

violate the Eighth Amendment. Id

       "In order to establish the imposition of cruel and unusual punishment, a prisoner must

prove two elements-that     the deprivation of [a] basic human need was objectively sufficiently

serious, and that subjectively the officials acted with a sufficiently culpable state of mind." Shakka

v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (internal alterations omitted). "These requirements

spring from the text of the amendment itself; absent intentionality, a condition imposed on an

inmate cannot properly be called 'punishment,'     and absent severity, such punishment cannot be

called 'cruel and unusual.'" Iko v. Shreve, 535 F.3d 225,238 (4th Cir. 2008).

        "Only extreme deprivations are adequate to satisfy the objective component of an Eighth

Amendment claim regarding conditions of confinement." De'Lonta v. Angelone, 330 F.3d 630,

634 (4th Cir. 2003). "[T]o withstand summary judgment on an Eighth Amendment challenge to

prison conditions a plaintiff must produce evidence of a serious or significant physical or

emotional injury resulting from the challenged conditions."      Strickler v. Waters, 989 F.2d 1375,

1381 (4th Cir. 1993).

       Defendants moved Clark to a different cell and placed a barrier in front of it to effectuate

administrative   segregation where there were no available cells in the Segregation Unit.          As

discussed above, Clark has not articulated any persuasive argument why the presence of the barrier

or any other alleged conditions created significant hardship beyond ordinary prison conditions that

imposed a physical or emotional injury. Accordingly, the Court will grant the Motion as to any

Fourteenth Amendment or Eighth Amendment claims based on Clark's transfer to administrative

segregation.




                                                  16
          E.     Property Claims

          Clark asserts various claims relating to the alleged deprivation of his personal property,

including religious and law books and legal papers. Clark's claim that Defendants took property

in violation of his due process rights is unavailing. The United States Supreme Court has held that

claims of negligent deprivation of property by a prison official do not implicate the Due Process

Clause.    See Daniels v. Williams, 474 U.S. 327, 335-36 (1986).       In the case of lost or stolen

property, sufficient due process is afforded to a prisoner if there is an adequate post-deprivation

remedy process.       See Hudson v. Palmer, 468 U.S. 517, 533 (1984) ("[W]e hold that an

unauthorized intentional deprivation of property by a state employee does not constitute a violation

of the procedural requirements of the Due Process Clause of the Fourteenth Amendment if a

meaningful post deprivation remedy for the loss is available."); see also Parratt v. Taylor, 451 U.

S. 527, 540-41 (1981), overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986).

The right to seek damages and injunctive relief in Maryland courts pursuant to the Maryland Tort

Claims Act constitutes an adequate post-deprivation remedy. See Juncker v. Tinney, 549 F. Supp.

574, 579 (D. Md. 1982). Inmates also have the additional post-deprivation remedy of the ARP

process. Thus, any claim that Clark's personal property was taken or destroyed by correctional

officers does not state a constitutional claim for relief. See Hawes v. Foxwell, No. DKC-17-2598,

2018 WL 2389060 at *4 (D. Md. May 25, 2018) (dismissing an inmate's property loss claim for

failure to state a cognizable constitutional claim); Fuller v. Horning, No. WMN-1l-1917,        2012

WL 2342947, at *7 (D. Md. June 19, 2012) (stating that "removal of property from a prisoner

simply does not state a constitutional claim"), aff'd, 504 F. App'x 218 (4th Cir. 2013).

          Clark's more specific claim that his First Amendment rights were infringed when his legal

materials and law books were allegedly confiscated during his cell transfer also fails. Prisoners



                                                   17
have a constitutionally protected right of access to the courts. See Bounds v. Smith, 430 U. S. 817,

821 (1977). However, the Supreme Court has stated that:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the inmates
       need in order to attack their sentences, directly or collaterally, and in order to
       challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis v. Casey, 518 U.S. 343,355 (1996).

       Thus, "a prisoner wishing to establish an unconstitutional burden on his right of access to

the courts must show 'actual injury' to 'the capability of bringing contemplated challenges to

sentences or conditions of confinement before the courts.'"    0 'Dell v. Netherland, 112 F. 3d 773,

776 (4th Cir. 1997) (quoting Lewis, 518 U.S. at 355). "The requirement that an inmate alleging a

violation of Bounds must show actual injury derives ultimately from the doctrine of standing."

Lewis, 518 U.S. at 349. Actual injury occurs when a prisoner demonstrates that a "nonfrivolous"

or "arguable" claim was frustrated or impeded because of the denial of access to the courts. Id. at

352-53 & n.3. The complaint must contain a sufficient description of the predicate claim to permit

an assessment of whether it is "nonfrivolous" or "arguable."      Christopher v. Harbury, 536 U.S.

403,415 (2002).

       Allegations of injury arising from the denial of access to the courts must be specific and

articulate how the litigation was harmed. See Ali v. District o/Columbia, 278 F.3d 1,8 (D.C. Cir.

2002) (holding that an allegation that the failure to transport a prisoner's legal documents to his

prison caused his unspecified "open case" to be "set back" did not state a claim of actual injury

from a denial of access to courts); see also Johnson v. Hamilton, 452 F.3d 967, 973-74 (8th Cir.

2006) (dismissing an access-to-courts claim arising from the alleged destruction of the prisoner's



                                                  18
legal papers because there were no allegation of facts supporting a finding of injury or prejudice).

Cody v. Weber, 256 F.3d 764, 769-70 (8th Cir. 2001) (holding that lack of access to computer

disks containing the prisoner's legal materials did not establish a denial of access to courts because

the vague allegation that the stored data would "set him free" was insufficient to establish actual

injury). Generally, allegations of delay in legal proceedings that do not result in "actual substantial

prejudice to specific litigation" are insufficient to state a claim for denial of access to courts. See

Johnson v. Barczak, 338 F.3d 771, 773 (7th Cir. 2003).

        Here, Clark has alleged only that unspecified legal materials or books were improperly

confiscated from him during his cell transfer. He has not identified any legal proceedings impacted

by such alleged deprivation, as necessary to support an access to courts claim. Lewis, 518 U.S. at

355. In short, Clark has alleged neither the required "nonfrivolous" claim frustrated by the alleged

deprivation nor any resulting actual injury to state a First Amendment claim relating to confiscated

legal materials. Id. at 353; Christopher, 536 U.S. at 415.

        Clark's claims that certain religious materials, including his Koran, were improperly

confiscated in violation of his First Amendment rights is likewise flawed. "Inmates clearly retain

protections afforded by the First Amendment, including its directive that no law shall prohibit the

free exercise of religion." 0 'Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987).          However,

"(I]awfu1 incarceration brings about the necessary withdrawal or limitation of many privileges and

rights, a retraction justified by the considerations underlying our penal system." Id. (quoting Price

v. Johnson, 334 U.S. 266,285 (1948)). Prison restrictions that affect inmates' religious exercise

but are reasonably related to legitimate penological objectives do not run afoul of the Constitution.

See Turner v. Safley, 482 U.S. 78, 89-91 (1987).        To determine whether a prison regulation is

reasonable, and therefore constitutional, courts consider four factors:



                                                   19
       (l) whether there is a "valid, rational connection" between the prison regulation or
       action and the interest asserted by the government, or whether this interest is "so
       remote as to render the policy arbitrary or irrational"; (2) whether "alternative
       means of exercising the right ... remain open to prison inmates"; (3) what impact
       the desired accommodation would have on security staff, inmates, and the
       allocation of prison resources; and (4) whether there exist any "obvious, easy
       alternatives" to the challenged regulation or action.

 Wall v. Wade, 741 F.3d 492, 499 (4th Cir. 2014) (quoting Lovelace v. Lee, 472 F.3d 174, 200

 (4th Cir. 2006)).

       As a threshold matter, to state a claim for violation of rights under the Free Exercise

 Clause, Clark must demonstrate that: (1) he holds a sincere religious belief; and (2) a prison

 practice or policy places a substantial burden on his ability to practice his religion.         See

 Wilcox v. Brown, 877 F.3d 161, 168 (4th Cir. 2017). A substantial burden is placed upon a

 prisoner's religious exercise when it "put [s] substantial pressure on an adherent to modify his

 behavior and to violate his beliefs." Id. Prison restrictions that impact on the free exercise of

 religion but are related to legitimate penological objectives do not run afoul of the Constitution.

 See Turner, 482 U.S. at 89-91.

       Here, the inventory of items confiscated during the cell move on August 25, 2017 includes

no religious items or books. Even if a Koran were taken, the inventory records show that a Koran

was provided to Clark soon thereafter, on September 8, 2017, and Clark acknowledges that the

allegedly confiscated religious materials were returned. Clark has provided no facts establishing

that he holds a sincere religious belief and that any such temporary deprivation placed a

substantial burden on his ability to practice his religion.    The Court will therefore grant the

Motion as to this and all other claims relating to the alleged deprivation of property.




                                                 20
       F.      Adjustment Hearing

       Clark also claims that his right to due process was violated during his adjustment

proceeding.   In Wol.ffv. McDonnell, 418 U.S. 539 (1974), the Supreme Court held that where an

inmate faces the possible loss of diminution or good time credits, the inmate is entitled to certain

due process protections, including the right to a hearing at which the inmate may call witnesses

and present evidence, so long as doing so is not "unduly hazardous to institutional safety or

correctional goals." Id. at 563-66; Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S.

445,454 (1985). If these procedural protections are provided, due process requires only that "some

evidence supports the decision by the prison disciplinary board to revoke good time credits." Hill,

472 U.S. at 455. This standard is met if "there was some evidence from which the conclusion of

the administrative tribunal could be deduced."        Id. (quoting United States ex rei. Vajtauer v.

Comm'r of Immigration, 273 U.S. 103, 106 (1927)). Federal courts do not review the correctness

ofa disciplinary hearing officer's findings of fact. See Kelly v. Cooper, 502 F. Supp. 1371, 1376

(E.D. Va. 1980).

        Defendants contend that Clark declined to attend the hearing, while Clark claims that he

was never advised of the hearing date, nor was he offered the opportunity to attend. The Court

need not address this dispute because, as noted by Defendants, Clark did not exhaust administrative

remedies relating to this claim.

        Under the Prison Litigation Reform Act of 1995 ("PLRA"), Pub. L. No. 104-134           S 803,
110 Stat. 1321 (1996) (codified as amended at 42 U.S.C.      S   1997e(a)):

        No action shall be brought with respect to prison conditions under section 1983 of
        this title, or any other Federal law, by a prisoner confined in any jail, prison, or
        other correctional facility until such administrative remedies as are available are
        exhausted.




                                                 21
42 U.S.c.   S 1997e(a)   (2012). Inmates must exhaust administrative remedies before they bring any

"suits about prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516, 532

(2002).

          Exhaustion is mandatory and generally may not be excused unless the administrative

procedure is not available. See Ross v. Blake, 136 S. Ct. 1850,1858 (2016) (holding that an inmate

"must exhaust available remedies, but need not exhaust unavailable ones"). "[A]n administrative

remedy is not considered to have been available if a prisoner, through no fault of his own, was

prevented from availing himself of it." Moore v. Bennette, 517 F.3d 717,725 (4th Cir. 2008). In

Ross, the Supreme Court identified three circumstances         when an administrative    remedy is

unavailable. An administrative procedure is not available when officers are consistently unwilling

or unable to provide relief to aggrieved inmates, the procedure is so opaque that it is practically

incapable of use, or prison administrators actively thwart inmates from filing grievances.    Ross,

136 S. Ct. at 1859-60.

          Here, Clark appealed the hearing officer's decision to the IGO on October 25, 2017, one

week after the hearing occurred. At the time he filed the Complaint on January 10,2018, the IGO

had not yet ruled on his appeal, such that he had not yet exhausted administrative remedies on this

claim. Indeed, Clark acknowledged that he had failed to meet this requirement when he asked that

the Court "allow me time to finish exhausting the last stage of 'this' complaint."   Compl. at 28.

Regardless of whether the administrative process is later completed during the pendency of the

case, a plaintiff must have exhausted administrative remedies as of the date of the filing of the

original complaint. See Neal v. Goord, 267 F.3d 116, 121-22 (2d Cir. 2001) (overruled on other

grounds) (holding that inmates must exhaust before filing suit); Freeman v. Francis, 196 F.3d



                                                  22
641,645 (6th Cir. 1999) (same); Perez v. Wis. Dep't ofCorr., 182 F.3d 532,534-35 (7th Cir. 1999)

(same); see also Kitchen v. Ickes, 116 F. Supp. 3d 613, 624 (D. Md. 2015) ("Exhausting

.administrative remedies after a complaint is filed will not prevent a case from being dismissed for

failure to exhaust administrative remedies.").    Accordingly, the Court finds that Clark did not

exhaust administrative remedies on his claims relating to the adjustment hearing. The Motion will

be granted on those claims, which will be dismissed without prejudice.

        G.     Violation of State Policies and Procedures

        To the extent that Clark contends that Defendants violated their own written policies in

assigning him to segregation, inventorying his property, or in the timing of his adjustment hearing,

his claims fail. An alleged violation of Division of Correction policies and procedures ordinarily

does not state an independent federal claim.       See Sandin, 515 U.S. at 481-84 (rejecting the

proposition that mandatory prison regulations necessarily created a constitutionally        protected

liberty interest); Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995) (stating that "prisoners may no

longer peruse statutes and prison regulations searching for the grail of limited discretion.").

        H.      Retaliation

        Clark asserts that this entire episode was unlawful retaliation for his filing of Clark v.

Daddysman, No. TDC-16-0921 (D. Md.), in which he alleged constitutional violations by another

correctional officer. Clark's retaliation claim is most fairly construed as a claim that he suffered

retaliation for exercising his First Amendment right to petition for the redress of grievances. "The

First Amendment right to free speech includes not only the affirmative right to speak, but also the

right to be free from retaliation by a public official for the exercise of that right." Suarez Corp.

Indus. v. McGraw, 202 F.3d 676, 685 (4th Cir. 2000). To state a claim of retaliation for exercising

First Amendment rights, a plaintiff must show that (l) the plaintiff engaged in protected First



                                                  23
Amendment     activity; (2) the defendant took some action that adversely affected the First

Amendment rights; and (3) there was a causal relationship between the protected activity and the

defendant's conduct. See Constantine v. Rectors & Visitors o/George Mason Univ., 411 F.3d 474,

499 (4th Cir. 2005).

        While "the constitutional rights that prisoners possess are more limited in scope than the

constitutional rights held by individuals in society at large," "incarceration       does not divest

prisoners of all constitutional protections."   Shaw v. Murphy, 532 U.S. 223, 228-29 (2001). "[A]

prison inmate retains those First Amendment rights that are not inconsistent with the status as a

prisoner or with the legitimate penological        objectives of the corrections system."     Pell v.

Procunier, 417 U.S. 817, 822 (1974). Specifically, the Fourth Circuit has held that an inmate's

"right to file a prison grievance free from retaliation" is protected by the First Amendment. Booker

v. S. Carolina Dep 't o/Corrections,   855 F.3d 533, 545 (4th Cir. 2017).

        In 2016, Clark filed a civil rights complaint against Sgt. Jason Daddysman, Lt. Larry

Bennett, Sgt. Thomas Menges, Assistant Warden Denise Gelsinger, Warden Graham, and CO II

Cartwright in which he alleged that he was physically and verbally abuse by Daddysman and that

he was transferred to a feces-covered cell in retaliation for complaining about the abuse. Clark v.

Daddysman, No. TDC-16-921, 2018 WL 1453333, at *1 (D. Md. Mar. 22, 2018).                The filing of

this case constituted protected activity under the First Amendment.

        As for the requirement that Defendants took an action adversely affecting Clark's First

Amendment rights, Clark asserts that Beeman falsified the threatening letter attributed to Clark,

and that his placement in administrative segregation and the disciplinary hearing that resulted in

the loss of good time credits constituted retaliatory activity. A plaintiff can establish this element

of retaliatory conduct if the defendant took an action that would "deter a person of ordinary



                                                   24
firmness from the exercise of First Amendment rights." Martin v. Duffj;, 858 F.3d 239, 249 (4th

Cir. 2017) (quoting Constantine, 411 F.3d at 500). Although, as discussed above, Clark lacks a

general right not to be housed in segregation, the fabrication of evidence and the resulting

placement in segregation and imposition of discipline would satisfy this requirement.        See id. at

250 (finding that placing an inmate in administrative segregation can constitute an adverse action

for purposes of a retaliation claim).

       However, Clark must also demonstrate a causal connection between his First Amendment

activity and the alleged retaliatory action. See Constantine, 411 F.3d at 501. This requirement

necessitates, at a minimum, a showing that the defendant was aware of the First Amendment

activity and that the retaliation took place within some "temporal proximity" of that activity. Id.

Here, Clark filed his civil rights case on March 28,2016.    He received the infraction which began

the sequence of events underlying the present case on August 23, 2017.            Other than Warden

Graham and Cartwright, named in both cases based on their institutional roles as Warden and ARP

Coordinator, there is no overlap among the defendants in the two cases.        Significantly, there has

been no showing that Beeman, the correctional officer who allegedly initiated the retaliation

through the falsification of the threatening letter, or the other Defendants involved in Clark's

administrative segregation, alleged loss of property, or disciplinary hearing, were involved in or

even aware of the Daddysman case. Further, without more, the 17-month period between the two

cases reveals a lack oftemporal proximity sufficient to support an inference that the present actions

were motivated by retaliation. See id. (holding that a four-month span between protected activity

and retaliatory activity was sufficiently proximate to support a First Amendment retaliation claim).

        Finally, a review of the threatening letter reveals that the handwriting is, in fact, similar to

that of Clark, who has a distinctive writing style with which the Court has become very familiar.



                                                  25
Where the writing differs only to the extent that it has curves likely indicative of an attempt to

disguise, there is an entirely reasonable, nonretaliatory explanation for the Notice ofInfraction and

subsequent administrative segregation and disciplinary proceedings. Where Clark has not shown

that the Defendants engaged in the alleged retaliation were aware of his prior protected activity,

he has not established temporal proximity, and the evidence in the record does not support a finding

of retaliation, the Court will grant summary judgment on this claim.

       I.      Administrative Remedy Procedure

       Clark further alleges that Cartwright and WCI officials improperly failed to process his

ARPs and informal grievances, needlessly ordered him to rewrite and resubmit his ARPs, and

otherwise mishandled his ARPs. "[I]nmates have no constitutional entitlement or due process

interest in access to a grievance procedure."   Booker, 855 F.3d at 541. Because prisons do not

create a liberty interest protected by the Due Process Clause when they adopt administrative

mechanisms    for hearing and deciding       inmate complaints,    the failure to abide by those

administrative mechanisms does not create a constitutional claim. See Ewell v. Murray, 11 F.3d

482,487-88   (4th Cir. 1993); Robinson v. Wexford, No. ELH-17-1467, 2017 WL 4838785, at *3

(D. Md. Oct. 26, 2017) ("[E]ven assuming, arguendo, that defendants ...        did not satisfactorily

investigate or respond to plaintiffs administrative grievances, no underlying constitutional claim

has been stated."); Ireland v. Morgan, No. WDQ-10-1943, 2012 WL 503820, at *7 (D. Md. Feb.

14, 2012). Even if correctional staff did not satisfactorily investigate or respond to Clark's ARPs,

his claim fails as he has not demonstrated any constitutional injury.

        Furthermore,   Clark's   conclusory allegations that WCI personnel ignored their own

procedures when addressing his ARPs are contradicted by the notations on the ARPs themselves,

which reflect that dismissals for procedural reasons were grounded in specific cited provisions.



                                                  26
Moreover, it is undisputed that Clark was able to submit 99 ARPs at WCI, that the nine relating to

the episodes at issue in this case were resolved, and that Clark was aware of, and on several

occasions exercised, his right to appeal to the IGO. Thus, the record does not support the existence

of any constitutionally protected injury arising from the ARP process.

        J.       Vicarious Liability
                         "
        Finally, all claims against Warden Graham and Lt. McKenzie must be dismissed because

Clark makes no direct allegations against Warden Graham and provides no facts to support any

direct liability by McKenzie.        To the extent that Clark seeks to hold Warden Graham and

McKenzie responsible for the actions of subordinates, the doctrine of respondeat superior, or

vicarious liability, is not applicable to   S 1983 claims.   See Love-Lane v. Martin, 355 F.3d 766, 782

(4th Cir. 2004) (holding that there is no respondeat superior liability under   S 1983).   Under   S 1983,
any liability imputed to supervisory officials must be "premised on a recognition that supervisory

indifference or tacit authorization of subordinates' misconduct may be a causative factor in the

constitutional injuries they inflict on those committed to their care." Baynard v. Malone, 268 F.3d

228,235      (4th Cir. 2001) (quoting Slakan v. Porter, 737 F. 2d 368, 372 (4th Cir. 1984)). Thus,

supervisory liability under   S   1983 must be supported with evidence that: (1) the supervisor had

actual or constructive knowledge that his subordinate was engaged in conduct that posed a

pervasive and unreasonable risk of constitutional injury to individuals like the plaintiff; (2) the

supervisor's response to the knowledge was so inadequate as to show deliberate indifference to or

tacit authorization of the alleged offensive practices; and (3) there was an affirmative causal link

between the supervisor's inaction and the particular constitutional injury suffered by the plaintiff.

See Shaw v. Stroud, 13 F. 3d 791, 799 (4th Cir. 1994). "A single act or isolated incidents are




                                                     27
normally insufficient to establish supervisory inaction upon which to predicate     S 1983    liability."

Wellington v. Daniels, 717 F.2d 932, 936 (4th Cir. 1983) (footnote and citations omitted).

         Here, Clark has failed to plead or demonstrate sufficient facts showing supervisory

indifference to, or tacit authorization of, any misconduct by Graham or McKenzie. Decisions by

correctional     staff considering inmate complaints, without more, does not establish personal

participation in the alleged constitutional violation. See Gallagher v. Shelton, 587 F.3d 1063, 1069

(lOth Cir. 2009) ("[A] denial of a grievance, by itself without any connection to the violation of

constitutional rights alleged by plaintiff, does not establish personal participation under   S 1983");
Atkins v. Md Div. of Correction, No. PWG-14-3312, 2015 WL 5124103 at *6 (D. Md. Aug. 28,

2015) (finding that a Warden's denial of a grievance alone was insufficient to establish         S   1983

liability).    In particular, there is no allegation or evidence that these officials were aware of or

involved in any alleged retaliation against Clark for filing a prior federal civil rights claim, or in

any alleged deprivation of due process arising from the conduct of an adjustment hearing without

Clark's presence. Accordingly, all claims against Warden Graham or McKenzie will be dismissed.

                                            CONCLUSION

         For the foregoing reasons, Defendants' Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment, will be GRANTED.               Clark's due process claim against Defendants

Logsdon, Slate, and Sipes relating to Clark's adjustment hearing is dismissed without prejudice.

All other claims are dismissed with prejudice. A separate Order shall issue.



Date: September 4,2019
                                                        THEODORE D. CH
                                                        United States Distri




                                                   28
